Case 1:19-cv-03148 Document1 Filed 10/21/19 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
(Civil Division)

MICHAEL BOND, JR. *
3350 Curtis Drive, #203
Hillcrest Heights, MD 20746 7
Plaintiff, i
V. Case No.:

United States of America

c/o Jessie K. Liu, Esq.,
United States Attorney for the
District of Columbia

555 4th Street, NW,
Washington, DC 20530 #

and
c/o William Barr, Esq., *
US. Attorney General
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Defendant.

 

COMPLAINT
COMES NOW Plaintiff, Michael Bond, Jr., by and through his attorneys, Seann P.

Malloy and Malloy Law Offices, LLC, and brings forth this lawsuit, and in support thereof states

as follows:
PARTIES
N. Plaintiff is an adult resident of Prince George’s County, Maryland.
2. Defendant is United States of America. It is named defendant pursuant to the

provisions of the Federal Torts Claim Act.

JURISDICTION AND VENUE
Case 1:19-cv-03148 Document1 Filed 10/21/19 Page 2 of 4

3. This Court has jurisdiction over this matter and parties thereto pursuant to Federal
Torts Claim Act.

4, Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

COUNT I (Negligence)

= Paragraphs 1 — 4 (one through four) are incorporated by reference as if fully restated
herein.

6. On or about the 24" day of October, 2018, Plaintiff Michael Bond, Jr., was
operating a Washington Metro Area Transit Authority (WMATA) bus, traveling northbound in
the 2900 block of Martin Luther King Jr. Avenue, SE, Washington, D.C. when he stopped to
allow a pedestrian to cross in the marked crosswalk.

7. That at the same date and time, Mathew Powell, an employee of Court Services
and Offender Supervision Agency an agency within the United States government, was operating
a motor vehicle owned by the same agency, traveling directly behind Plaintiff.

8. Suddenly and without warning, Mr. Powell, failed to keep a proper lookout and
collided violently with the rear of Plaintiffs bus.

9, Defendant is liable for Mr. Powell’s negligence under the doctrine of respondent
superior and provisions of Federal Torts Claims Act, as Mr. Powell was a United States Court
Services employee acting in the scope of his duties at the time his actions caused injuries to
Plaintiff.

10. Plaintiff satisfied the notice requirements of the Federal Torts Claim Act.

11. The Plaintiff alleges that all of his losses and damages, past, present and
prospective were proximately caused by the negligence of the Defendant without any negligence

of the Plaintiff contributing thereto.
Case 1:19-cv-03148 Document1 Filed 10/21/19 Page 3 of 4

12. That at all times relevant hereto the Plaintiff exercised due care for his own
safety.
13. That as a direct and proximate result of the collision the said Plaintiff was thrown
forcibly and violently around and about the interior of the said bus; and
(a) was thereby caused to sustain serious and permanent injuries to his head,
neck, back, body and limbs;
(b) was and will be caused to suffer great physical pain and mental anguish;
(c) suffered shock to his nerves and nervous system;
(d) was and will be required to obtain the care and treatment of hospitals and
physicians for his injuries at considerable expense; and
(e) was and will be unable to engage in his occupation for a period of time,
thereby losing considerable income; and
(f) was and will be unable to engage in those duties, activities and pursuits for
which he was and is otherwise qualified.
14. That as a result of the collision, the said Plaintiff was, is and will be otherwise
hurt, injured and damaged.
15. Accordingly, Plaintiff respectfully requests this Court to:
(1) award Plaintiff actual damages in the amount of $70,000.00
(2) award costs incurred in this action;

(3) award any other relief this Court deems proper.
Case 1:19-cv-03148 Document1 Filed 10/21/19 Page 4 of 4

Respectfully Submitted,

/s/ Seann P. Malloy
Seann P. Malloy, Esq. #490343

Malloy Law Offices, LLC

7910 Woodmont Avenue, Suite 1250
Bethesda, MD 20814

T: (202) 464-0727

F: (888) 607-8691
seann@malloy-law.com

Attorney for Plaintiff

ELECTION FOR JURY TRIAL

The Plaintiff elects to have the above entitled matter tried before a jury.

/s/ Seann P. Malloy
Seann P. Malloy, Esq.
